Citation Nr: 9913412	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  97-24 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for the postoperative 
residuals of callosities of the right foot with plantar 
warts, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, his 
postoperative residuals of callosities of the right foot with 
plantar warts are productive of symptomatology consistent 
with severe disability, but do not result in actual loss of 
use of the foot.


CONCLUSION OF LAW

A 30 percent disability evaluation for the postoperative 
residuals of callosities of the right foot with plantar warts 
is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§  4.1, 4.7, 4.20, 4.40, 4.41, 4.71a, 4.118, Code 
7819-5284 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased evaluation for his 
service-connected postoperative residuals of callosities of 
the right foot with plantar warts.  He maintains that his 
right foot disability is more severe than reflected by his 
currently assigned 20 percent rating.  He reports that he 
condition has gotten progressively worse and has resulted in 
the need to remove part of his bones in the foot.  It is 
further asserted that the pain caused by his condition has 
not been given appropriate consideration.

As a preliminary matter, the Board finds that the veteran's 
claim on this issue is plausible and, thus, well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); 

see Proscelle v. Derwinski, 2 Vet.App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability is a well-grounded claim).  The Board is 
also satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
The veteran has undergone recent VA examinations to evaluate 
his condition and relevant treatment records, both VA and 
private, have been obtained.

Factual Background

In a rating decision of February 1971, the veteran was 
granted service connection for bilateral callosities of the 
feet with plantar wart of the right heel, and he was assigned 
a 10 percent disability rating for the condition.  In a 
rating decision of December 1987, the veteran's disability 
rating for each foot was rated separately.  He was assigned a 
20 percent rating for the postoperative residuals of 
callosities of the right foot with plantar warts, and 
assigned a zero percent rating for callosities of the left 
foot.  

The veteran filed his current claim for an increased rating 
for his right foot disability in August 1996.   A rating 
decision of September 1996 granted a temporary 100 percent 
rating for his right foot disability for his period of 
convalescence following surgery in July 1996, and then 
assigned a 20 percent rating effective September 1, 1996.  
Subsequently, in a rating decision of May 1997, the RO 
extended the temporary 100 percent rating through November 
1996, and assigned a 20 percent rating effective December 1, 
1996.  

VA outpatient treatment records show that the veteran was 
seen in July 1996 with complaints of pain in the right foot.  
Examination found he had a mass palpable in the center of the 
heel that was very tender to palpation.  There was also mild 
soft tissue swelling around the area of the mass.  On the 
lateral aspect of the foot was a tender area that was 
somewhat swollen, but not erythematous or warm.  He was 
scheduled for surgery at VA in mid July.  However, the record 
shows he had the surgery performed at a private hospital.

Private treatment records show the veteran was hospitalized 
in July 1996 for surgery on his right foot.  He underwent 
resection of the styloid process of the fifth metatarsal base 
laterally on the right foot, resection of the plantar 
tubercles of the right calcaneus, and wide angle excision of 
the porokeratosis of the right plantar heel.  The operative 
report noted that the veteran had previously had 
approximately seven operations for removal of the 
porokeratosis and had been walking in an abnormal gait 
pattern.  Because of this, he had developed enlargement of 
the fifth metatarsal base laterally.  

An August 1996 letter from the doctor who preformed the 
veteran's surgery, Charles T. Martin, D.P.M., noted the 
veteran had radical surgery on the right foot in late July 
1996 and that the surgery was going to require an extended 
time of convalescence.  Dr. Martin speculated that the 
veteran would require 8 to 12 weeks of total recuperation 
before he could return to any situation where he was able to 
walk for extended periods of time on the foot.  

A September 1996 letter from Dr. Martin notes that the 
veteran was currently totally disabled after having major 
reconstructive surgery on the right foot in July and that the 
disability was, in his opinion, still 100 percent.  It was 
further noted that the surgical procedure was hopefully to be 
definitive and it would take the veteran several more weeks 
to months to completely recover from this surgery.  

VA records from late August 1996 show the veteran was seen 
following his surgery and was walking with crutches, but 
otherwise doing well.   

On VA examination in November 1996, the veteran complained of 
pain in the right heel, described as a sharp, stabbing pain 
in the bottom of the heel.  He reported that, prior to his 
surgery in July 1996, he was unable to put any pressure at 
all on the heel and was essentially unable to walk.  Since 
the surgery, he had been slow to recover and just recently 
got off crutches.  He currently walked with a cane in the 
right hand, but still experienced serious pain and did not 
put any pressure on the right heel.  He stated that since the 
surgery he could also now get pain even while resting the 
heel that came on for no apparent reason.  He reported 
wearing orthotics in both shoes.  Examination of the right 
foot found there were well-healed incisions on the lateral 
aspect of the foot and on the heel.  The heel was tender to 
light palpation, as was the lateral aspect over the fifth 
metatarsal.  The veteran was able to walk on the toes and 
rise on the toes, but was not able to put any pressure on the 
heel.  Function was limited to any ability to put any 
pressure on the heel.  It was noted that he walked with a 
cane in the right hand and did not put any weight on the 
right heel.  Diagnosis included status post wide excision of 
porokeratosis of the right heel in July 1996 with a 
considerable amount of soft tissue scarring remaining, which 
could be considered related to the veteran's initial injury 
in 1969. 

A December 1, 1996 letter from Dr. Martin stated that the 
veteran had sufficiently recovered at that time to return to 
work without restrictions.  It was stated that he might, 
however, develop additional problems at a later date, but 
thus far he had progressed well.    

On VA examination in August 1997, the veteran's history of 
numerous surgeries on the right foot was noted.  He reported 
constant pain in the heel and that he could not put any 
pressure on the heel area at all.  He took doses of over-the-
counter medication as needed.  Examination found the veteran 
limped coming into the examining room.  He had a small insert 
in the shoe.  When he was not wearing his shoes, he walked on 
his tip toes.  He kept his foot in an Aquinas position.  
There was a depressed tender scar overlying the heel area of 
the foot.  According to the veteran, he had just had the 
callous formation debrided by a podiatrist on the morning of 
the examination.  There were surgical scars over the lateral 
aspect of the foot and over the head of the first metatarsal 
bone.  There was some bony enlargement in the area of the 
metatarsal bone and also flattening of, mainly, the 
transverse arch of the foot.  The Achilles' tendon was 
shortened and somewhat spastic.  The diagnosis was residuals 
of shell fragment wound of the right heel, postoperative 
multiple surgeries, with post surgical changes of the 
calcaneus.  The examiner commented that incisions made over 
the sole of the foot often heel poorly and were often 
painful.  It was also assumed that there must have been some 
infection present at the time of the original flare-up while 
the veteran was still in Vietnam.      

Analysis

The veteran's current claim for an increased rating for his 
service-connected postoperative residuals of callosities of 
the right foot with plantar warts was initiated in August 
1996.  In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the veteran's service medical records 
as well as all other evidence of record pertaining to the 
history of his service-connected right foot disability.  The 
Board has identified nothing in this historical record which 
suggests that the current evidence is not adequate to fairly 
determine the rating to be assigned for this disability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Where entitlement 
to compensation has already been established and an increase 
in the assigned evaluation is at issue, it is the present 
level of disability that is of primary concern.  Francisco v, 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The veteran's right foot disability is currently rated as 20 
percent disabling.  The Board notes that the rating schedule 
does not provide specific criteria for the veteran's 
particular disability.  When an unlisted condition is 
encountered it can be rated under a closely related disease 
or injury in which not only the function affected, but the 
anatomical localization and symptomatology, are closely 
analogous.  38 C.F.R. § 4.20.  

The veteran's postoperative residuals of callosities of the 
right foot with plantar warts are currently rated based upon 
injury to the foot under Diagnostic Code 5284.  The rating 
schedule provides that foot injuries are to be rated as 20 
percent disabling when moderately severe and at 30 percent 
when severe.  With actual loss of use of the foot, they are 
rated at 40 percent.  38 C.F.R. § 4.71a, Code 5284 and Note.  

In the present case, the record shows that the veteran's 
right foot disability has progressed to the point requiring 
yet another surgery in July 1996 for removal of a mass from 
the right heel and also resection of the styloid process of 
the fifth metatarsal base and the plantar tubercles of the 
right calcaneus.  It is clear from the operative report that 
the veteran's service-connected disability of the right foot 
caused him to develop enlargement of the fifth metatarsal 
base requiring the more extensive surgery performed in July 
1996.  Recent examinations found that the veteran continues 
to have constant pain in the right foot preventing him from 
placing pressure on the heel.  Thus, the Board finds that, 
with resolution of doubt in the veteran's favor, a 30 percent 
rating is warranted under Diagnostic Code 5284, as the record 
supports a finding of severe impairment.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§  4.1, 4.7, 4.20, 4.40, 4.41, 
4.71a, Code 5284.  

The Board has considered other diagnostic codes in order to 
determine whether the veteran is entitled to a rating in 
excess of 30 percent.  In this case, however, given that 
complete loss of use of the foot is not demonstrated by the 
record, the Board finds that the criteria for a rating in 
excess of 30 percent have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.71a, Code 5284 and Note.  Also, the Board 
finds that in this case the disability picture is not so 
exceptional or unusual so as to warrant an evaluation on an 
extraschedular basis.  It has not been shown that the 
veteran's right foot residuals have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  38 C.F.R. § 3.321(b)(1) (1998).  While 
he has undergone numerous surgeries over the years, the 
record shows that, as of December 1, 1996, he was 
sufficiently recovered to return to work without 
restrictions.



ORDER

Entitlement to a 30 percent disability evaluation for the 
postoperative residuals of callosities of the right foot with 
plantar warts is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals



 

